VAUGHN, Chief Judge.
The sole issue on appeal concerns defendant’s actions subsequent to his arrest at the scene of the accident. Defendant points to statements made to Trooper Collins and contends that he thereby “voluntarily acknowledged wrongdoing” at “an early stage of the criminal process” and that the trial court erred in failing to consider such as a mitigating factor in sentencing. G.S. 15A-1340.4(a)(2)l.
We agree with defendant’s statement of the law. For purposes of G.S. 15A-1340.4(a)(2)l, the “criminal process begins with the issuance of a formal written charge against a defendant.” State v. Graham, 309 N.C. 587, 590, 308 S.E. 2d 311, 314 (1983). A confession made soon after arrest will be deemed to have been made “at an early stage” of the criminal process and must be considered by the trial court as a statutory mitigating factor in sentencing. Graham, supra; State v. Jones, 309 N.C. 214, 306 S.E. 2d 451 (1983).
Defendant, however, has ignored a fundamental threshold issue. Defendant has failed to show that the trial court ignored “uncontradicted credible evidence” that he acknowledged wrongdoing. Jones at 219, 306 S.E. 2d at 455. See also State v. Melton, 307 N.C. 370, 373, 298 S.E. 2d 673, 676 (1983) (mitigating factors must be “proved by the preponderance of the evidence”). In this context, an acknowledgment of wrongdoing connotes an admission of culpability, responsibility or remorse. See, e.g., Hilkert v. Canning, 58 Ariz. 290, 119 P. 2d 233 (1941). At the very least, the statutory language requires an admission of guilt. Graham at 591, 308 S.E. 2d at 315. In the present case, evidence introduced at the sentencing hearing reveals only that defendant “indicated to the officer that he had been the driver of the black Ford . . . .” Defendant did not acknowledge any wrongdoing which contributed to Setzer’s death. He did not admit to driving erratically, crossing the center line, or driving while intoxicated. Moreover, *445defendant formally pleaded “not guilty” at his arraignment on 25 July 1983. Defendant’s only admission of guilt was made pursuant to a plea bargain agreement on 29 September 1983. This plea was entered four months after the accident and far too late in the “criminal process” to constitute a mitigating factor in itself. See Graham, supra.
The trial court’s omission of defendant’s post-arrest statement as a mitigating factor was not improper. Defendant’s request for a new sentencing hearing is therefore denied.
No error.
Judges Whichard and Johnson concur.